                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

SCOTTSDALE INSURANCE COMPANY,                      §
    Plaintiff                                      §
                                                   §
V.                                                 §                       4:20-CV-00076
                                                          CIVIL ACTION NO. _________
                                                   §
                                                   §
COONROD ELECTRIC COMPANY LLC,                      §
    Defendant                                      §


                                   ORIGINAL COMPLAINT

         Plaintiff Scottsdale Insurance Company (“Scottsdale”), as assignee and subrogee of Oryx

Delaware Oil Transport LLC, Oryx Midstream Services LLC and Oryx Midstream Management

Services LLC (collectively “Oryx”) files this Complaint, pursuant to 28 U.S.C. §2201(a) and

Rule 57 of the Federal Rules of Civil Procedure, and shows:

                                    1.      INTRODUCTION

         1.1    In this action, Scottsdale seeks a judicial determination of the existence and extent

of the duty of Defendant Coonrod Electric Company LLC (“Coonrod”) to defend and indemnify

Oryx, Scottsdale’s policyholders, against claims raised and damages sought in the lawsuit: Cause

No. 19-02-24917-CVW; Rene Valverde v. Oryx Midstream Services LLC, et al.; pending in the

143rd Judicial District Court of Ward County, Texas (“Underlying Lawsuit”).

                                     2.      JURISDICTION

         2.1    This is a suit for breach of contract and for declaratory judgment action brought

pursuant to 28 U.S.C. §§ 2201-2202 based upon contracts of liability insurance issued for the

benefit of Oryx and an underlying master service agreement entered between Coonrod and Oryx

Delaware Oil Transport LLC, with services under the agreement provided in this district.




PD.29872445.1
Jurisdiction is founded upon diversity of citizenship between the parties as provided under 28

U.S.C.§ 1332(a). The amount in controversy exceeds $75,000, exclusive of interest and costs, as

Scottsdale seeks a determination that Coonrod owes defense, past and future, together with

indemnity for the alleged damages of the underlying plaintiff, who claims more than $1 million

in damages.

                                          3.      VENUE

         3.1   Venue is proper under 28 U.S.C. § 1391 since the insurance contracts in question

were issued in this judicial district, and all or a substantial portion of events giving rise to this

dispute occurred in this district. Moreover, an actual case or controversy of a justiciable nature

exists between the parties involving the rights and obligations of those parties under the policies

of insurance and master service agreement, and dependent on the construction of said contracts,

the controversy may be determined by a judgment on this issue, without other suits.

                                         4.      PARTIES

         4.1   Plaintiff Scottsdale is an Arizona corporation with its principal place of business

in Scottsdale, Arizona. It is duly authorized to issue insurance policies in the state of Texas.

         4.2   Defendant Coonrod is a Texas limited liability company with its principal place of

business in Sinton, Texas. Coonrod may be served with process through its designated agent for

service of process: James T. Clancy, 802 N. Carancahua St., Suite 1900, Corpus Christi, Texas

78401.

                                   5.      RELEVANT FACTS

         Tort Suit

         5.1   Plaintiff in the Underlying Lawsuit, Rene Valverde (“Valverde”), filed suit in the

matter entitled, Cause 19-02-24917-CVW; Rene Valverde v. Oryx Midstream Services LLC, et



                                                  2
al.; pending in the 143rd Judicial District Court of Ward County, Texas. A copy of the first

amended petition is attached as Exhibit A.

       5.2     Valverde was an employee of Coonrod and was injured while working at a

facility allegedly owned and/or controlled by Oryx Defendants.

       5.3     Valverde has asserted against the Oryx Defendants various claims of negligence,

negligence per se and gross negligence for the following alleged reasons, including failing to:

follow proper electrical safety procedures, adequately supervise their employees, adequately

train their employee, provide adequate instruction to their employees, have adequate safety

policies and procedures, provide adequate safety equipment, maintain a workplace free from

unnecessary safety hazards, adequately warn about safety hazards that Defendants knew or

should have known about, remedy safety hazards that Oryx knew or should have known about,

maintain a safe premises, provide adequate warning, and they are vicariously liable for the acts

of their employees and violated applicable OSHA and/or other regulations, and all such failures

allegedly also rise to the level of gross negligence as well. See Exhibit A at paras. 9-12

       5.4     Valverde has also asserted against the Oryx Defendants claims based upon

premises liability and allege that they owned, occupied and/or controlled the area where

Valverde was injured, and that the area where Valverde worked posed an unreasonably

dangerous condition that Oryx Defendants knew or should have known about that Valverde did

not have actual knowledge of. See Exhibit A at paras. 13-17.

       5.5     Valverde claims he was an invitee on the premises and that Oryx Defendants had

a duty to either warn Valverde of the unreasonably dangerous condition or make it reasonably

safe and they breached this duty. See Exhibit A at para. 16.

       5.6      Valverde seeks damages in excess of $1 million. See Exhibit A at para. 18.



                                                 3
       Master Service Agreement

       5.7        Coonrod entered a master service agreement (“MSA”) with Oryx Delaware Oil

Transport LLC dated December 13, 2017. A copy of the agreement is attached as Exhibit B.

       5.8        The MSA at paragraph 7.2 required Coonrod to defend and indemnify Oryx

Delaware as follows:

                  Contractor [Coonrod] agrees to protect, defend, indemnify and hold harmless
                  Company [Oryx Delaware], its officers, directors, employees or their invitee, and
                  any customer for whom Company is performing services, from and against all
                  claims, demands, and causes of action of every kind and character without limit
                  and without regard to the cause or causes thereof or the joint or concurrent
                  negligence of Company, any theory of strict liability and defect of premises
                  (whether or not preexisting the date of this Agreement), arising in connection
                  herewith in favor of Contractor’s employees, Contractor’s contractors or their
                  employees, or Contractor’s invitee on account of bodily injury, death or damage
                  to property.


       5.9        Scottsdale submits that Oryx Midstream Services LLC and Oryx Midstream

Management Services LLC also fall within the scope of the indemnity afforded by this provision,

qualifying as invitees to the Oryx Delaware premises under applicable law.

       5.10       In addition, paragraph 7.7 of the MSA provides that the indemnity afforded by the

MSA is not limited by any insurance that may be in place.

       5.11       Separately, Exhibit A to the MSA includes provisions that Coonrod would obtain

and secure certain insurance, and it has three categories that correlate to the work to be

performed: with electric work at issue here falling within category 2, which outlines the amount

of coverage required to be maintained by Coonrod for the benefit of Oryx Defendants.

       5.12       Such requirements indicate that general liability insurance in the minimum

amount of $3 million would be obtained as well as excess/umbrella to be no less than the

primary limits.



                                                  4
       5.13    The MSA further required that the general liability insurance provide additional

insured coverage in favor of the Oryx Defendants (requiring insurance ISO form CG 2010 07/04

and CG 2037 07/04 or their substantial equivalent) as well as waiver of subrogation

provisions/endorsements.

       5.14    By letter dated November 26, 2018, Scottsdale made demand on Coonrod that it

defend and indemnify the Oryx Defendants, to no avail.

                                        6.    POLICIES

       6.1     Scottsdale issued to Oryx Delaware Holdings LLC commercial general liability

policy number ENS0003511 with limits of $1 million per occurrence/ $2 million in the aggregate

(“Oryx Delaware Primary Policy”), effective from September 1, 2018 – September 1, 2019, and

Scottsdale is defending it in the Underlying Lawsuit.

       6.2     Scottsdale issued commercial excess policy number XNS0003490 to Oryx

Delaware Holdings LLC, and it provides $10 million in coverage as further defined therein.

(“Oryx Delaware Excess Policy”).

       6.3     Oryx Delaware Oil Transport LLC is an additional named insured under the Oryx

Delaware Primary Policy and the Oryx Delaware Excess Policy is one of the three Oryx

Defendants in the Underlying Lawsuit.

       6.4     Scottsdale also issued to Oryx Midstream Services LLC, a defendant in the

Underlying Lawsuit, commercial general liability policy number ENS0003510 with limits of $1

million per occurrence/ $2 million in the aggregate (“Oryx Midstream Primary Policy”),

effective from September 1, 2018 – September 1, 2019, and Scottsdale is defending it in the

Underlying Lawsuit.




                                                5
       6.6     Scottsdale issued commercial excess policy number XNS0003489 to Oryx

Midstream, and it provides $10 million in coverage as further defined therein. (“Oryx Midstream

Excess Policy”).

       6.7     Oryx Midstream Management Services LLC is an additional named insured under

the Oryx Midstream Primary Policy and the Oryx Midstream Excess Policy and also a defendant

in the Underlying Lawsuit, and Scottsdale is also defending it.

       6.8     All four policies were canceled, effective May 22, 2019, such cancellation having

no effect on the claims made here.

       6.9     Scottsdale asserts this action under principles of equitable and contractual

subrogation, as well as by assignment from its insureds, together with common law contribution.

       6.10    Upon information and belief, Scottsdale submits that insurance maintained by

Coonrod would provide basic commercial general liability insurance and would insure Coonrod

as follows:

               a.     We will pay those sums that the insured becomes legally
                      obligated to pay as damages because of “bodily injury” or
                      “property damage” to which this insurance applies. We will
                      have the right and duty to defend the insured against any
                      “suit” seeking those damages.

               b.     This insurance applies to “bodily injury” and “property
                      damage” only if:

               (1)    The “bodily injury” or “property damage” is caused by an
                      “occurrence” that takes place in the “coverage territory”;

               (2)    The “bodily injury” or “property damage” occurs during
                      the policy period.

       6.5     Upon information and belief, Scottsdale submits that any insurance held by

Coonrod would cover the claims asserted here as one for recovery of “bodily injury” caused by

an “occurrence.”


                                                6
       6.7     Further, upon information and belief, Scottsdale submits that if Coonrod retained

the insurance required under the MSA, the Oryx Defendants would qualify as additional insureds

under Coonrod’s policies.


                       7.      COUNT I – BREACH OF CONTRACT

       7.1     Scottsdale re-alleges and incorporates by reference paragraphs 1 - 6.7 herein.

       7.2     Scottsdale has been defending the Oryx Defendants against the claims asserted in

the Underlying Lawsuit pursuant to the terms and conditions of the its Policies.

       7.3     Scottsdale has also demanded that Coonrod and its insurer(s) defend and

indemnify the Oryx Defendants against the claims presented in the Underlying Lawsuit pursuant

to the terms and conditions of the MSA.

       7.4     Coonrod and its insurer(s) failed and refused to actually pay any past defense

costs or acknowledge responsibility for payment of future defense costs, despite demand. This is

a breach of Coonrod’s duties under the MSA, and this breach by its refusal to defend is causing

monetary damages to Scottsdale who seeks damages against Coonrod in the amount of the

payments it has made in the defense of the Oryx Defendants, and which continue until the

conclusion of the Underlying Lawsuit, which are owed by Coonrod

       7.5     Coonrod also owes indemnity to the Oryx Defendants, and Scottsdale also seek

any amounts it must or will pay for indemnity on behalf of the Oryx Defendants.

                8. COUNT II – REQUEST FOR DECLARATORY RELIEF

       8.1     Scottsdale re-alleges and incorporates by reference paragraphs 1 - 7.6 herein.

       8.2     There is a real and immediate controversy between Scottsdale, as assignee and

subrogee of the Oryx Defendants, and Coonrod with regard to the obligations of Coonrod under

the MSA.


                                                7
        8.3    Scottsdale requests that the Court declare that Coonrod owes a duty under the

MSA to defend the Oryx Defendants from the claims asserted by Valverde in the Underlying

Lawsuit.

        8.4    Scottsdale also requests that the Court declare that Coonrod owes indemnity

under the MSA for any amounts that the Oryx Defendants may be found liable to Valverde in the

Underlying Lawsuit.

                            9.         COUNT III - CONTRIBUTION

        9.1    Scottsdale re-alleges and incorporates by reference paragraphs 1 - 8.4 herein.

        9.2    Due to the Underlying Lawsuit, Scottsdale has been required to retain the legal

services of defense counsel and has incurred attorneys’ fees on behalf of the Oryx Defendants

that were, and are, the obligation of Coonrod.

        9.3    Pursuant to its legal rights, Scottsdale now seeks recovery from Coonrod for the

amounts paid in the defense of the Oryx Defendants in the Underlying Lawsuit.

        9.4    Scottsdale also seeks recovery from Coonrod for any amounts it must pay in

indemnity on behalf of the Oryx Defendants in the Underlying Lawsuit.

                                 10.    COUNT IV – ATTORNEYS’ FEES

        10.1   Scottsdale requests this Court award its costs and reasonable attorneys’ fees

pursuant to Sections 38.001 and 37.009 of the Texas Civil Practice and Remedies Code.

Scottsdale further requests that it be awarded any other relief to which it shows itself justly

entitled.

        WHEREFORE, Plaintiff Scottsdale Insurance Company asks the Court declare that

Defendant Coonrod Electric Company LLC be cited to appear and answer here, that it declare

that Coonrod be found to owe defense and indemnity to Oryx Delaware Oil Transport LLC,



                                                 8
Oryx Midstream Services LLC and Oryx Midstream Management Services LLC in regard to the

claims presented in the Underlying Lawsuit, to award damages in Scottsdale’s favor and against

Coonrod for those amounts paid by Scottsdale that were owed by Coonrod, and that Scottsdale

be awarded its reasonable and necessary attorneys’ fees, penalties, costs, and such other and

further relief, whether based in law or in equity, to which it may be justly entitled and for which

it prays.

                                             Respectfully submitted,

                                             PHELPS DUNBAR LLP


                                             BY:     /s/ Mary Cazes Greene
                                                    Mary “Amy” Cazes Greene
                                                    TBN 24005647/Fed. No. 22671
                                                    500 Dallas Street, Suite 1300
                                                    Houston, Texas 77002
                                                    Telephone: 713-626-1386
                                                    Telecopier: 713-626-1388
                                                    Email: greenea@phelps.com

                                             ATTORNEYS FOR PLAINTIFF
                                             SCOTTSDALE INSURANCE COMPANY




                                                9
